United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1957
Issued: April 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 26, 2011 appellant filed a timely appeal from a June 6, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained low back or right-sided carpal tunnel conditions
in the performance of duty.
FACTUAL HISTORY
Appellant, a 41-year-old rural carrier, filed a Form CA-2 claim for benefits on
October 29, 2010, alleging that she developed low back and right carpal tunnel conditions
causally related to employment factors. She asserted that repeated lifting and casing mail
1

5 U.S.C. § 8101 et seq.

resulted in a herniated disc and carpal tunnel syndrome in her right hand. Appellant first became
aware that the conditions were work related on February 1, 2010.
On November 8, 2010 OWCP advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked her to submit
a comprehensive report from a treating physician describing her symptoms and the medical
reasons for her condition and an opinion as to whether her claimed condition was causally
related to her federal employment. OWCP requested that appellant submit this evidence within
30 days. Appellant submitted several medical reports which were received by OWCP on
December 3, 2010.
In a February 15, 2010 report, Dr. S.R. Reddy Katta, a specialist in internal medicine,
advised that appellant had experienced chronic lower back pain for a long time; the pain had
recently increased and radiated to her right lower extremity. Appellant also had numbness and
tingling in her right lower extremity and in her hands, right more than the left, mainly at night.
Dr. Katta attributed her lower back pain to degenerative disc disease with right lumbar
radiculitis. He ruled out associated bilateral carpal tunnel syndrome.
Dr. Katta administered an electromyogram (EMG) and nerve conduction studies of both
upper extremities which were suggestive of early left carpal tunnel syndrome. There was no
evidence of ulnar nerve compression neuropathy or generalized peripheral neuropathy. Dr. Katta
also administered epidural injections to alleviate appellant’s low back pain. He advised her to
avoid any activity that irritated her back and to continue off work at least for another two weeks.
Appellant denied any specific injury.
Dr. Katta referred appellant for a magnetic resonance imaging (MRI) scan on
February 18, 2010. The results of this test showed that she had a herniated nucleus pulposus at
L5-S1 with right lumbar radiculopathy, in addition to degenerative disc disease. Appellant also
had mild central spinal canal stenosis at L4-5 and mild-to-moderate right greater than left central
spinal canal stenosis at L5-S1.
In a February 26, 2010 report, Dr. Brian N. Jones, a Board-certified anesthesiologist,
stated that appellant had a three-year history of low back and right lower extremity pain. He
advised that her symptoms were exacerbated by a fall she had in December 2009. Dr. Jones
noted that appellant’s low back pain was worsening and aggravated by sitting, standing, walking
and lying down. He noted that she had a history of arthritis and carpal tunnel syndrome in her
right hand.
Dr. Katta referred appellant to Dr. Mark J. Maguire, Board-certified in orthopedic
surgery. In an April 2, 2010 report, Dr. Maguire noted that appellant’s work required lifting and
sorting at work, in addition to computer work. He asserted that repetitive activities aggravated
the symptoms in her right hand, to the point where she was experiencing numbness and nearconstant tingling in her fingers. Dr. Maguire noted that appellant had been diagnosed with carpal
tunnel syndrome and recommended carpal tunnel release surgery.

2

In a May 12, 2010 follow-up report, Dr. Maguire stated that appellant had a carpal tunnel
release performed on April 8, 2010, which had improved her condition. He noted that she had
returned to work at the employing establishment.
In a June 18, 2010 report, Dr. Katta stated that appellant had chronic lower back pain
with right lumbar radiculitis. Appellant had recent exacerbations of her back pain and had
undergone an MRI scan which showed a herniated nucleus pulposus at L5-S1, with right lumbar
radiculopathy. Dr. Katta noted that she had undergone physical therapy and received a lumbar
epidural steroid injection, both of which had improved her condition, but the pain had recently
returned. He diagnosed chronic lower back pain due to degenerative lumbar disc disease with
right lumbar radiculopathy. Dr. Katta advised appellant to continue her home exercise program
and medication and avoid any activity that irritated her back. He opined that she was disabled
from full duty for at least the next two months.
In a July 28, 2010 report, Dr. Katta noted that appellant wanted to return to work on a
light-duty basis and that he planned to release her to work beginning August 2, 2010.
In a report dated September 15, 2010, Dr. Katta stated that appellant had complaints of
continued back pain and stiffness and muscle spasms. Appellant attempted to return to light duty
on August 2, 2010; however, the employing establishment insisted that she return to full duty
without restrictions. Dr. Katta stated that she remained impaired to return to work without
restrictions at least until October 31, 2010. He projected that appellant could return to work
without restrictions beginning November 1, 2010.
In an October 27, 2010 report, Dr. Katta stated that appellant continued to experience
chronic lower back pain and right lumbar radiculitis with recent exacerbation of her back pain.
He noted that she wanted to return to work when he saw her on September 15, 2010; she stated,
however, that the employing establishment told her that her disc problem might cause her more
discomfort if she had to pick up weights up to 70 pounds. Dr. Katta advised appellant to
continue with her present medication and home exercise program and avoid any activity that
irritated her back. Appellant was precluded from working full duty for the next three months.
By decision dated January 7, 2011, OWCP denied the claim, finding that appellant failed
to submit medical evidence sufficient to establish that her low back or right carpal conditions
were causally related to factors of employment.
On March 16, 2011 appellant requested reconsideration.
In a February 7, 2011 report, Dr. Katta reviewed appellant’s treatment and reiterated his
findings and conclusions.
In a March 2, 2011 report, Dr. Katta reiterated that appellant had chronic low back pain
from degenerative disc disease with a herniated nucleus pulposus and right lumbar
radiculopathy. Appellant also had associated bilateral carpal tunnel syndrome, right more than
the left side. Dr. Katta advised that she had undergone carpal tunnel release on her right wrist on
April 8, 2010. He found that appellant could return to work with restrictions on lifting, pulling
or pushing more than 15 to 20 pounds and frequent bending. Dr. Katta recommended that she

3

change her position frequently from sitting to standing to walking on an as-needed basis every 30
to 45 minutes.
Dr. Katta advised that carpal tunnel syndrome typically was more common in people who
used their hands on a repetitive basis. He was unsure as to the cause of appellant’s degenerative
disc disease and carpal tunnel syndrome, but because she was required to pick up weights up to
70 pounds and did not experience a specific injury or one particular incident at home, she “might
have” sustained her lumbar disc at work. Dr. Katta indicated that persons who pick up weights
of up to 70 pounds sometimes “mess up” their backs. Due to her work as a mail carrier,
appellant was also prone to carpal tunnel syndrome. Dr. Katta reiterated that she was capable of
returning to light duty in the event the employing establishment had such work available.
By decision dated June 6, 2011, OWCP denied modification of the January 7, 2011
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

4

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed low back and right carpal tunnel
conditions and her federal employment. This burden includes providing medical evidence from
a physician who concludes that the disabling condition is causally related to employment factors
and supports that conclusion with sound medical reasoning.6
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence to establish
that her claimed low back and right carpal tunnel conditions were causally related to factors of
employment. For this reason, she has not discharged her burden of proof.
With regards to her claimed low back condition, appellant submitted reports from
Drs. Katta and Jones, who related findings of chronic lower back pain, right lumbar
radiculopathy, degenerative lumbar disc disease, herniated nucleus pulposus at L5-S1 and rightsided carpal tunnel syndrome. Neither of these physicians, however, provided a probative,
rationalized medical opinion that the claimed conditions or disability were causally related to
employment factors. In his February 15, 2010 report, Dr. Katta noted complaints of long-term,
chronic lower back pain which radiated to her right lower extremity, in addition to numbness and
tingling. He diagnosed degenerative disc disease with right lumbar radiculitis. Dr. Katta advised
that appellant had experienced a recent exacerbation of her back pain which resulted in disability
from work, though she denied any specific injury. Appellant underwent a February 18, 2010
MRI scan which revealed a herniated nucleus pulposus at L5-S1, right lumbar radiculopathy,
degenerative disc disease, mild central spinal canal stenosis at L4-5 and mild-to-moderate central
spinal canal stenosis at L5-S1. Dr. Katta continued to treat her for these conditions through 2010
and 2011 and opined that she could return to work on light duty.
Dr. Katta indicated in several reports that appellant wanted to return to work but was
unable to do so because the employing establishment only had full duty available. In his
October 27, 2010 report, he noted that appellant wanted to return to work when he saw her on
September 15, 2010, but the employing establishment told her that her disc problem might cause
her more discomfort if she had to pick up weights up to 70 pounds. In a March 2, 2011 report,
Dr. Katta stated that she continued to experience chronic low back pain but could return to work
with restrictions on lifting, pulling or pushing more than 15 to 20 pounds and frequent bending.
He advised appellant to change positions every 30 to 45 minutes. Dr. Katta was unsure as to the
cause of her degenerative disc disease and carpal tunnel syndrome; he stated, however, she
“might have” damaged her lumbar disc at work because she was required to pick up weights up
to 70 pounds and did not experience a specific injury or one particular incident at home. He
advised that persons who lift weights up to 70 pounds sometimes “mess up” their backs.
Dr. Jones advised in his February 26, 2010 report that appellant had a three-year history of low
5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

back and right lower extremity pain, which had been aggravated by sitting, standing, walking
and lying down. He asserted that her symptoms were exacerbated by a fall she sustained in
December 2009.
The opinions of Drs. Katta and Jones, however, are of limited probative value as they do
not contain any medical rationale explaining how appellant’s claimed lower back condition was
physiologically related to factors of employment.7 The weight of medical opinion is determined
by the opportunity for and thoroughness of examination, the accuracy and completeness of a
physician’s knowledge of the facts of the case, the medical history provided, the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.8 These
physicians did not sufficiently describe appellant’s job duties or explain the medical process
through which such duties would have been competent to cause the claimed condition.
Moreover, while Drs. Katta and Jones indicated that appellant had experienced chronic back pain
for several years, including a significant exacerbation in December 2009 they did not address her
preexisting back condition in any detail or how appellant’s work duties were competent to cause
the diagnosed conditions. Dr. Katta’s opinion on causation is of limited probative value for the
further reason that it is generalized in nature and equivocal in that he stated that appellant “might
have” damaged her lumbar disc at work because she was required to pick up heavy weights.
Appellant submitted reports from Drs. Katta and Maguire in support of her claim for a
right-sided carpal tunnel condition. In his February 15, 2010 report, Dr. Katta stated that she had
numbness and tingling in her hands, primarily in her right hand. He ruled out bilateral carpal
tunnel syndrome associated with appellant’s low back condition at that time. Dr. Katta
administered EMG and nerve conduction studies of both upper extremities which he found
indicative of early left carpal tunnel syndrome. Dr. Maguire stated in his April 2, 2010 report
that appellant had been experiencing long-term difficulties with her right hand. He opined that
she engaged in repetitive activities like lifting, sorting and computer work which aggravated the
symptoms in her right hand, to the extent where she was experiencing numbness and nearconstant tingling in her fingers. Dr. Maguire stated that appellant had been diagnosed with
carpal tunnel syndrome and recommended a right carpal tunnel release, which she underwent on
April 8, 2010. He advised in a May 12, 2010 report that the procedure had improved her
condition and that she had returned to work with the employing establishment. Dr. Katta stated
in his March 2, 2011 report that appellant had bilateral carpal tunnel syndrome, right more than
the left side, which he associated with her low back condition. He noted that she had carpal
tunnel release performed on her right wrist on April 8, 2010. Dr. Katta advised that carpal tunnel
syndrome was more common in people who use their hands on a repetitive basis. He opined that
appellant’s work as a mail carrier could also make her prone to carpal tunnel syndrome.
The opinions of Drs. Katta and Maguire, however, are of limited probative value as they
do not contain any medical rationale explaining how appellant’s job duties physiologically
caused the diagnosed condition of right-sided carpal tunnel syndrome. Their reports thus did not
constitute adequate medical evidence to establish that appellant’s claimed right-sided carpal
tunnel condition was causally related to her employment.
7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

6

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that her condition was caused, precipitated or aggravated by her employment sufficient
to establish causal relationship.9 Causal relationship must be established by rationalized medical
opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed lower back and right-sided carpal tunnel conditions were causally
related to her employment. Accordingly OWCP properly found in its January 7 and June 6, 2011
decisions that appellant did not sustain these conditions in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establish that her
claimed low back and right-sided carpal tunnel conditions were sustained in the performance of
duty.

9

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

